NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                        Fed. R. App. P. 32.1



               United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                   Submitted October 5, 2009*
                                    Decided October 6, 2009

                                             Before

                                WILLIAM J. BAUER, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge

                                DIANE S. SYKES, Circuit Judge          



                           
No. 09‐1805

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Eastern District of Wisconsin.

       v.                                             No. 98‐CR‐104

WILFREDO VASQUEZ,                                     Lynn Adelman,
     Defendant‐Appellant.                             Judge.

                                           O R D E R

        Wilfredo Vasquez, a federal inmate, filed a postjudgment motion asking the district
court to set a payment schedule for his fine and restitution.  Vasquez insists that the Bureau
of Prisons should not be permitted to decide how much he pays and when.  The district
court denied his motion, and we affirm the judgment.




       *
        After examining the briefs and the records, we have concluded that oral argument is
unnecessary.  Thus, the appeals are submitted on the briefs and the record.  See  FED. R. APP. P.
34(a)(2).
No. 09‐1805                                                                                 Page 2


        Vasquez was convicted in 2001 of racketeering and drug dealing.  See 18 U.S.C.
§ 1962; 21 U.S.C. §§ 846, 841(a)(1).  He was sentenced to life in prison and ordered to pay
restitution of $4,141 and a fine of $2,500.  The district court did not set a payment schedule. 
Vasquez filed a direct appeal but did not challenge the restitution or fine.  We affirmed his
convictions and sentence.  See United States v. Olson, 450 F.3d 655 (7th Cir. 2006); United
States v. Vasquez, 223 Fed.Appx. 509 (7th Cir. 2007).

       In 2009, Vasquez submitted a pro se motion requesting that the district court set a
payment schedule.  He argued that the BOP was taking excessive and arbitrary amounts
from his prison trust account and that the court must set a schedule.  In denying the motion,
the court explained that payments during incarceration should be handled through the
Inmate Financial Responsibility Program.  See 28 C.F.R. §§ 545.10‐.11.  The court also
informed Vasquez that he should use the BOP’s administrative procedures to challenge the
agency’s application of the IFRP.  Vasquez instead filed this appeal.

        Vasquez asserts in his brief that the district court “arbitrarily” denied his motion, but
he does not point to any mistake in the court’s decision or reasoning.  When a fine or
restitution is not paid immediately, the sentencing court should leave collection during
incarceration to the BOP.  See United States v. Sawyer, 521 F.3d 792, 794 (7th Cir. 2008); see also
United States v. Hatten‐Lubick,  525 F.3d 575, 582 (7th Cir. 2008).  The IFRP is a voluntary
program, see 28 C.F.R. § 545.10‐.11, but the BOP is authorized to deny an inmate privileges if
he refuses to participate, see 28 C.F.R. § 545.11(d); United States v. Lemoine, 546 F.3d 1042,
1046 (9th Cir. 2008); McGhee v. Clark, 166 F.3d 884, 887 (7th Cir. 1999).

       The district court correctly recognized that it lacks authority to intervene directly in
the administration of the IFRP.  Vasquez is required to use available administrative appeals
before asking the district court to review the actions of prison authorities, and even then
review will be limited.  See Sawyer, 521 F.3d at 794; McGhee, 166 F.3d at 887.  Vasquez did
not make use of the BOPʹs administrative remedies, see 28 C.F.R. § 542.13‐.15, so he was
premature in asking the district court to step in.

                                                                                     AFFIRMED.